Citation Nr: 1538043	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for peripheral artery disease (PAD) of the left
lower extremity, to include as secondary to service-connected left and right lower
extremity thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1981 to
July 1984.  He had an additional period of service with the Louisiana 
Army National Guard (LAARNG) from April 1987 to June 1999.  The Veteran also 
had subsequent service with the South Dakota Army National Guard (SDARNG)
from January 1985 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied, in part, service connection for left leg peripheral arterial disease.

The Veteran testified at a June 2011 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in January 2014, when it was remanded for further development.  The matter has now been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The January 2014 remand directed that the Veteran's complete Louisiana Army National Guard (LAARNG) service personnel records and South Dakota Army National Guard (SDARNG) service personnel records be obtained, including all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service.   Service personnel records from the SDARNG were obtained; however, the record does not contain a verification of any periods of ACDUTRA or INACDUTRA after 1999.  Also, the record contains a June 2014 letter from the Louisiana Office of the Deputy State Surgeon, which indicated that the service treatment records for the Veteran were not located.  It was recommended that the request be forwarded to the VA Records Management Center.  A copy of an August 2014 email is included in the file, which appears to request the LAARNG and SDARNG service personnel records from the RO, but there does not appear to be any request to the Records Management Center for LAARNG personnel records, nor any documentation in the file that such a request was made.  On remand, any dates of National Guard ACDUTRA and INACDUTRA service after 1999 should be verified, and attempts should be made to contact the Records Management Center to request the Veteran's LAARNG service records.  

Also, during the pendency of the remand, a medical opinion was obtained from an Appeals Management Center (AMC) Medical Officer in December 2014.  The Medical Officer indicated that she reviewed the Veteran's claims file, and opined that it was less likely than not that the Veteran's claimed PAD was related to, caused by and/or aggravated by his past medical history of thrombophlebitis because of the current medical literature, which shows that the nature of PAD is arterial whereby the etiology and nature of right and/or left lower extremity thrombophlebitis are venous.  The Medical Officer also opined that because the active duty and presumptive period medical records were silent for clinical symptomatology related to PAD, it was less likely than not that the Veteran's PAD was related to, caused by, and/or aggravated by his time in service, because the lack of diagnosis, treatment, and/or events related to an arterial vessel condition affecting the lower extremities.  

However, in providing these opinions, the Medical Officer did not discuss any other evidence of record, including VA treatment records, which include an August 2012 treatment report where a VA physician noted that the Veteran eventually developed deep vein thrombophlebitis due to an insect bite during service.  The physician also stated that the Veteran then had "similar migratory phlebitis of the left lower extremity, which left him with peripheral vascular disease-arteriosclerosis obliterans."  Because the examiner failed to address relevant and conflicting medical evidence of record, the medical opinion is inadequate, and a new VA examination and medical opinion with full rationale based on the entire evidence of record should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

As the case is being remanded, updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate units or agencies to verify the specific dates of the Veteran's SDARNG ACDUTRA and INACDUTRA service from 1999 to 2005.  If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file.  All records and/or responses received should be associated with the claims file.

2.  Contact the Records Management Center and request any service treatment and personnel records pertaining to the Veteran from his service in the Louisiana Army National Guard.  If such information is not available, that fact should be noted in the claims file.  All records and/or responses received should be associated with the claims file.


3.  Obtain updated VA treatment records from the Black Hills Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2014 to the present.

4.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his PAD of the left lower extremity.  The complete claims folder (VBMS and Virtual VA, along with the above development requested) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  

The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed PAD of the left lower extremity is a) related to his active duty service or any periods of ACDUTRA or INACDUTRA; or b) was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected right and left lower extremity thrombophlebitis.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the VA treatment records, as well as the Veteran's lay statements, and any other relevant information.  The examiner should discuss in particular, an August 2012 treatment report where a VA physician noted that the Veteran developed "similar migratory phlebitis of the left lower extremity, which left him with peripheral vascular disease-arteriosclerosis obliterans."  

5.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


